DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Response to Amendment
Applicant’s amendments filed 09/01/2021 to claims 22, 40, and 42 are acknowledged by the Examiner. Claim 27 remains cancelled. No additional claims have been added.
Thus, claims 22-26 and 28-43 are pending.
Response to Arguments
Applicant's arguments filed 09/01/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. Amended independent claims 22, 40, and 42 have been amended to include a limitation specifically regarding the sides of the device extending away from each other relative the longitudinal midpoint and the terminal end. Regarding this limitation, the Applicant argues that the prior art and any combination of the prior art fails to disclose/teach “any sides that extend away from each other with respect to a lengthwise axis from a first terminal end to a location disposed between a longitudinal midpoint and a second terminal end”. The Examiner asserts that the prior art, specifically the prior art of Mohan, does still meet this amended claim limitation within the amended independent claims. Based on the specific included limitation of the opposing sides extending away from each other from the first terminal end to a location disposed between the longitudinal midpoint and the second terminal end, the prior art of Mohan . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-26, 28-39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan- 3rd embodiment (US 2013/0056009 A1) in view of Shah (US 2014/0316445 A1) in view of Bosley (US 2008/0091058 A1). Mohan-3rd embodiment is defined by Figures 5-5A and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 22, Mohan-3rd embodiment discloses a medical device (Figure 5- sling 210) for repositioning tissue within an animal (Abstract, [0001]- “sling devices for securement of tissue within the body”) comprising: a main body (Figure 5- main body 212) having a lengthwise axis (see annotated Figure 5 below- lengthwise axis indicated, Claim 1- “a main body extending along a lengthwise axis”), a first terminal end (Figure 5- first opposing end 214), an opposing second terminal end (Figure 5- second opposing end 216), a first side (Figure 5- first opposing side 218), a second opposing side (Figure 5- second opposing side 220), a first surface (Figure 5- first opposing surface 222), a second opposing surface ([0064]- “second (not illustrated in FIG. 5 or 5A) opposing surface, Claim 1- “first and second opposing surfaces), and a longitudinal midpoint disposed on the lengthwise axis between the first terminal end and the second terminal end and between the first side and the second opposing side (Figure 5- midpoint 272 between opposing ends 214,216 and between opposing sides 218,220), the second terminal end defining an arc (see annotated Figure 5A below- indicated arc formed on second opposing end 216) that extends from a first arc base on the first side (see annotated Figure 5A below- indicated first arc base of indicated arc on first opposing side 218) to a second arc base on the second opposing side (see annotated Figure 5A below- indicated second arc base of indicated arc on second opposing side 220), the main body having a first width at the first terminal end extending orthogonally to the lengthwise axis from the first side to the second opposing side (Figure 5- width 270, [0067]- “width 270 extending from a first lateral side 218 to an opposing second lateral side 220 of the sling 210…and is orthogonal to a lengthwise axis of the sling 210”), and a second width extending orthogonally to the lengthwise axis from the first arc base on the first side to the second arc base on the second opposing side (Figure 5- an inherent width between indicated arc bases is shown 
Mohan-3rd embodiment does not explicitly disclose the second width being greater than the first width. Shah teaches a device (Figure 1- device 10) wherein a second width is greater than a first width (Figure 1- width across distal end 13 defines a first width and width across proximal end 12 defines a second width wherein the second width is wider than the narrower first width as shown in the figure). A person of ordinary skill in the art would recognize that the first and second widths as disclosed by Mohan-3rd embodiment may be sized in a similar manner as Shah wherein when the second width is modified to be greater than the first width, the sides of the device would still extend away from each rd embodiment and also Shah (Figure 1- inherent increasing widths across the body of the device indicates that the sides are extending away from each other). Additionally, the device of Mohan-3rd embodiment would still function as intended to reposition tissue within an animal. Thus, the claimed limitations are met as discussed. Mohan-3rd embodiment and Shah are analogous because they both teach devices for repositioning tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first width and second width of the device as disclosed by Mohan-3rd embodiment to be such that the second width is greater than the first width as taught by Shah. A skilled artisan would have been motivated to utilize an elongated device wherein the second width is greater than the first width because Shah suggests that the elongated body member of the devices may have any suitable width depending on the intended use and placement of the device (Shah- [0021-0022]). A skilled artisan would also have a reasonable expectation to manufacture the tissue repositioning device as disclosed by Mohan-3rd embodiment to have a second width be wider than a first width of the device because Shah suggests that modifying dimension such as widths or lengths are conventional for elongated devices for repositioning tissue.
Mohan-3rd embodiment as modified by Shah does not teach wherein the axial length is greater than the minor width of the slot. Bosley teaches a device (Figure 1a- sling 10) wherein an axial length is greater than a minor width of a slot (see magnified annotated Figure 1a below- end tab 19b has a aperture 18b with an indicated minor width that is less than the indicated axial length as seen in the figure). Mohan-3rd as modified by Shah and Bosley are analogous because both the combination and Bosley teach a medical device for repositioning tissue that is comprised of small intestine submucosa.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the axial length of the device as taught by Mohan-3rd rd embodiment as modified by Shah’s device with an axial length greater than the minor width of the slot because Bosley teaches that having a longer axial length of the tabs at the tails of the device is conventional in medical devices used to reposition tissue that are analogous to Mohan-3rd embodiment as modified by Shah.

    PNG
    media_image1.png
    208
    1073
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    815
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    343
    815
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    138
    839
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    548
    1034
    media_image5.png
    Greyscale

Regarding claim 24, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches that the axial length is greater than the minor width of the slot (see annotated Bosley Figure 1a above- indicated minor width is greater than the indicated axial length).
Mohan-3rd embodiment as modified by Shah and Bosley does not explicitly teach wherein the axial length is between about two and about three times the minor width of the slot. Mohan as modified by Shah and Bosley further teaches that in order to make the end tabs a little longer, the taught apertures or slots may be placed further from the ends (Bosley [0022]- “Each tail has an aperture 18a, 18b in an end tab 19a, 19b of the tail for direct attachment to a needle. In order to make end tabs 19a, 19b a little longer, for easier grasping by the surgeon, apertures 18a, 18b may be placed a little further from the ends, say about 2-3 cm, rather than only 1 cm margin”). When making the tab ends longer, the axial length is longer when compared to the minor width of the aperture as indicated previously. A skilled person in the art would know that the distance between the minor width of the aperture and the end of the tab can be increased such that the axial length of the tab will be about 2-3 times greater than the indicated minor width as claimed by the rd embodiment as modified by Shah and Bosley renders obvious the claimed limitation. Mohan-3rd embodiment as modified by Shah and Bosley and the instant invention are analogous because the combination and the instant invention all teach medical devices used to reposition tissue, comprising of layers of small intestinal submucosa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the axial length as taught by Mohan-3rd embodiment modified by Shah and Bosley to be specifically about two to three times greater than the minor width of a slot as claimed by the instant invention. A skilled artisan would have been motivated to utilize a device with an axial length that is between two to three times the minor width of a slot as claimed by the instant invention because Mohan-3rd embodiment as modified by Shah and Bosley suggests that longer tabs of the device allows a surgeon to better grasp the ends of the device (Bosley- [0022]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and Bosley’s device with the instant range of axial length in terms of the minor width because Mohan-3rd embodiment as modified by Shah and Bosley teaches that the instant range of dimension as discussed is conventional in medical devices used to reposition tissue and comprising of layers of small intestinal submucosa that are analogous to the instant invention.
Regarding claim 25, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches that the axial length is greater than the minor width of the slot (see annotated Bosley Figure 1a above- indicated minor width is greater than the indicated axial length).
Mohan-3rd embodiment as modified by Shah and Bosley does not explicitly teach wherein the axial length is about 2.5 times the minor width of the slot. Mohan-3rd rd embodiment as modified by Shah and Bosley renders obvious the claimed limitation. Mohan-3rd embodiment as modified by Shah and Bosley and the instant invention are analogous because the combination and the instant invention all teach medical devices used to reposition tissue, comprising of layers of small intestinal submucosa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the axial length as taught by Mohan-3rd embodiment modified by Shah and Bosley to be specifically about 2.5 times greater than the minor width of a slot as claimed by the instant invention. A skilled artisan would have been motivated to utilize a device with an axial length that is about 2.5 times the minor width of a slot as claimed by the instant invention because Mohan-3rd embodiment as modified by Shah and Bosley suggests that longer tabs of the device allows a surgeon to better grasp the ends of the device (Bosley- [0022]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and Bosley’s device with the instant range of axial length in terms of the minor width because Mohan-3rd embodiment as modified by Shah and Bosley teaches that the instant dimension as 
Regarding claim 26, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches that the axial length is greater than the minor width of the slot (see annotated Bosley Figure 1a above- indicated minor width is less than the indicated axial length).
Mohan-3rd embodiment as modified by Shah and Bosley does not explicitly teach wherein the axial length is about three times the minor width of the slot. Mohan-3rd embodiment as modified by Shah and Bosley further teaches that in order to make the end tabs a little longer, the taught apertures or slots may be placed further from the ends (Bosley [0022]- “Each tail has an aperture 18a, 18b in an end tab 19a, 19b of the tail for direct attachment to a needle. In order to make end tabs 19a, 19b a little longer, for easier grasping by the surgeon, apertures 18a, 18b may be placed a little further from the ends, say about 2-3 cm, rather than only 1 cm margin”). When making the tab ends longer, the axial length is longer when compared to the minor width of the aperture as indicated previously. A skilled person in the art would know that the distance between the minor width of the aperture and the end of the tab can be increased such that the axial length of the tab will be about three times greater than the indicated minor width as claimed by the instant invention.  Thus, Mohan-3rd embodiment as modified by Shah and Bosley renders obvious the claimed limitation. Mohan-3rd embodiment as modified by Shah and Bosley and the instant invention are analogous because the combination and the instant invention all teach medical devices used to reposition tissue, comprising of layers of small intestinal submucosa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the axial length as taught by Mohan-3rd embodiment rd embodiment as modified by Shah and Bosley suggests that longer tabs of the device allows a surgeon to better grasp the ends of the device (Bosley- [0022]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and Bosley’s device with the instant range of axial length in terms of the minor width because Mohan-3rd embodiment as modified by Shah and Bosley teaches that the instant dimension as discussed is conventional in medical devices used to reposition tissue and comprising of layers of small intestinal submucosa that are analogous to the instant invention.
Regarding claim 28, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment further discloses wherein the middle portion of the main body is free of openings that extend from the first surface to the second surface (see annotated Mohan-3rd embodiment Figure 5 above- indicated middle portion of the main body 212 does not include any openings 238 that would extend between first 222 and second- not shown- opposing surfaces).
Regarding claim 29, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment further discloses wherein the series of passageways comprises four passageways (Figure 5- first series 240 of at least four openings 238).
Regarding claim 30, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment further discloses wherein the main body is formed of a pliable material (Mohan-3rd 
Regarding claim 31, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment further discloses wherein the main body is formed of a bioremodelable material (Mohan-3rd embodiment [0067]- “slings formed of bioremodelable material are particularly well-suited for securement to various tissues in human and other animals”, Claim 5).
Regarding claim 32, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 31 as discussed above. Mohan-3rd embodiment further discloses wherein the bioremodelable material comprises an extracellular matrix (ECM) material (Mohan-3rd embodiment [0049]- “Suitable bioremodelable materials can be provided by collagenous extracellular matrix (ECM) materials possessing biotropic properties”, Claim 6). 
Regarding claim 33, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 32 as discussed above. Mohan-3rd embodiment further discloses wherein the extracellular matrix material comprises small intestinal submucosa (SIS) (Mohan-3rd embodiment [0049]- suitable collagenous materials include ECM materials such as those comprising… intestinal submucosa including small intestinal submucosa”, Claim 7).
Regarding claim 34, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment further discloses wherein said medical device comprises an integral, multilaminate construct comprising layers of small intestinal submucosa (SIS) (Mohan-3rd embodiment [0058-0059]- describes that SIS is preferably used due to its availability and can be used to make a “sling having a main body formed of multiple layers laminated together” to create a multilaminate structure, Claims 8 to 11).
Regarding claim 35, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 34 as discussed above. Mohan-3rd embodiment further discloses wherein the multilaminate construct comprises a construct of between 4 and 15 layers of SIS ([0059]- “a sling having a main body formed of between 4 and 12 layers of an ECM material, such as SIS”, wherein the disclosed range is within the claimed range of the instant invention; see MPEP 2144.05 for reference regarding ranges).
Regarding claim 36, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 34 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches wherein the multilaminate construct of the main body of the sling is formed of between 4 to 12 layers of SIS material (Mohan-3rd embodiment [0059]).
Mohan-3rd embodiment as modified by Shah and Bosley does not explicitly teach wherein the multilaminate construct is between 8 and 12 layers. The claimed numerical range regarding the layers of the multilaminate construct falls within the broader range as disclosed by Mohan-3rd embodiment. A person of ordinary skill can optimize the taught range to specifically be the range as claimed (see MPEP 2144.05 for reference regarding ranges), thus meeting the claimed limitation of the range. Mohan-3rd embodiment as modified by Shah and Bosley and the instant invention are analogous because they both teach devices to reposition tissue.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the range of layers of SIS as taught by Mohan-3rd embodiment as modified by Shah and Bosley to be specifically the claimed range of 8 to 12 layers as determined by routine optimization of the taught range as the taught range overlaps the claimed range. A skilled artisan would have been motivated to utilize a device with the instant range of layers because Mohan-3rd embodiment as modified by Shah and Bosley suggests that multiple layers of an ECM material is advantageous and that a suitable rd embodiment- [0059]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and Bosley’s device with a multilaminate construct with the instant range of layers of SIS because Mohan-3rd embodiment as modified by Shah and Bosley teaches that the instant range of layers is conventional in devices used to reposition tissue that are analogous to the instant invention.
Regarding claim 37, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 34 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches wherein the multilaminate construct of the main body of the sling is formed of between 4 to 12 layers of SIS material (Mohan-3rd embodiment [0059]).
Mohan-3rd embodiment as modified by Shah and Bosley does not explicitly teach wherein the multilaminate construct has 12 layers. The claimed numerical value regarding the layers of the multilaminate construct falls within the broader range as disclosed by Mohan-3rd embodiment. A person of ordinary skill can optimize the taught range to specifically be the value as claimed (see MPEP 2144.05 for reference regarding ranges), thus meeting the claimed limitation of the range. Mohan-3rd embodiment as modified by Shah and Bosley and the instant invention are analogous because they both teach devices to reposition tissue.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the range of layers of SIS as taught by Mohan-3rd embodiment as modified by Shah and Bosley to be specifically the 12 layers as determined by routine optimization of the taught range as the taught range overlaps the claimed range. A skilled artisan would have been motivated to utilize a device with the instant number layers because Mohan-3rd embodiment as modified by Shah and Bosley suggests that multiple rd embodiment- [0059]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and Bosley’s device with a multilaminate construct with the instant number of layers of SIS because Mohan-3rd embodiment as modified by Shah and Bosley teaches that the instant number of layers is conventional in devices used to reposition tissue that are analogous to the instant invention.
Regarding claim 38, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 34 as discussed above. Mohan-3rd embodiment further discloses wherein the multilaminate construct is vacuum-pressed (Mohan-3rd embodiment [0058-0060]- describes that the multilaminate SIS constructs are formed of vacuum-pressed SIS layers which provides a suitable laminate structure for the sling).
Regarding claim 39, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 38 as discussed above. Mohan-3rd embodiment further discloses wherein the layers of SIS are not vacuum-pressed prior to assembly into the multilaminate construct (Mohan-3rd embodiment [0052]- describes the thicknesses of isolated SIS layers, [0059]- describes that the multiple layers of SIS are assembled and form a multilaminate once the layers are subjected to a process such as vacuum-pressing the layers as mentioned).
Regarding claim 43, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley further teaches wherein a second end portion of the main body (see annotated Mohan Figure 5 above from claim 22 discussion- second end portion is indicated).
Mohan-3rd embodiment as presently modified by Shah and Bosley does not explicitly teach wherein the second end portion of the main body is free of openings that rd embodiment as modified by Shah and Bosley and the instant invention are analogous because the combination and the instant invention both teach devices for repositioning tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second end portion as taught by Mohan-3rd embodiment as modified by Shah and Bosley to be such that the second end portion is free of openings as further taught by Shah. A skilled artisan would have been motivated to utilize an elongated device wherein an end is free of openings because Shah suggests that the combined use of gaps, notches, and tissue engaging members assists the placement and retainment of the device in a desired location within the tissue (Shah- [0050]). A skilled artisan would also have a reasonable expectation to manufacture the tissue repositioning device as taught by Mohan-3rd embodiment as modified by Shah and Bosley to have a second end portion be free of openings because Shah suggests that having openings on one side of the device is conventional for elongated devices for repositioning tissue that are analogous to the instant invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan- 3rd embodiment (US 2013/0056009 A1), in view of Shah (US 2014/0316445 A), in view of Bosley (US 2008/0091058 A1), and in further view of VanDeWeghe (US 2011/0288368 A1). Mohan-3rd embodiment is defined by Figures 5-5A and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 23, Mohan-3rd embodiment as modified by Shah and Bosley teaches the medical device of claim 22 as discussed above. Mohan-3rd embodiment as modified by Shah and Bosley teaches a slot in the main body (Mohan-3rd embodiment Figure 5- either of end loops 252,254; Bosley Figure 1a- either of apertures 18a,18b)
Mohan-3rd embodiment as modified by Shah and Bosley does not teach wherein the slot is a rectangular opening in the main body. VanDeWeghe does teach a device (Figure 1C- support portion piece 20) wherein a slot is a rectangular opening in the main body (Figure 1C- rectangular apertures 32 shown to have vertical slots, [0048]). Mohan-3rd embodiment as modified by Shah and Bosley and VanDeWeghe are analogous because the combination and VanDeWeghe both teach medical devices used to reposition tissue in the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot as taught by Mohan-3rd embodiment as modified by Shah and Bosley to be a rectangular shape as taught by VanDeWeghe. A skilled artisan would have been motivated to utilize a slot with a rectangular shape because VanDeWeghe suggests that the apertures may be different shapes to receive differently formed extension portion pieces of device (VanDeWeghe- [0047]). A skilled artisan would also have a reasonable expectation to manufacture the slot of Mohan-3rd embodiment as modified by Shah and Bosley’s device to be a rectangular-shaped slot because VanDeWeghe teaches that rectangular slots are conventional in medical devices used to reposition tissue in the body that are analogous to Mohan-3rd.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan- 3rd embodiment (US 2013/0056009 A1), in view of Shah (US 2014/0316445 A1), in view of VanDeWeghe (US 2011/0288368 A1), and in view of Bosley (US 2008/0091058 A1). Mohan-3rd embodiment is defined by Figures 5-5A and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 40, Mohan-3rd embodiment discloses a medical device (Figure 5- sling 210) for repositioning tissue within an animal (Abstract, [0001]- “sling devices for securement of tissue within the body”) comprising: a main body (Figure 5- main body 212) having a lengthwise axis (see annotated Figure 5 below- lengthwise axis indicated, Claim 1- “a main body extending along a lengthwise axis”), a first terminal end (Figure 5- first opposing end 214), an opposing second terminal end (Figure 5- second opposing end 216), a first side (Figure 5- first opposing side 218), a second opposing side (Figure 5- second opposing side 2020), a first surface (Figure 5- first opposing surface 222), a second opposing surface ([0064]- “second (not illustrated in FIG. 5 or 5A) opposing surface, Claim 1- “first and second opposing surfaces), and a longitudinal midpoint disposed on the lengthwise axis between the first terminal end and the second terminal end and between the first side and the second side (Figure 5- midpoint 272 between opposing ends 214,216 and between opposing sides 218,220), the second terminal end defining an arc (see annotated Figure 5A above from claim 22 discussion- indicated arc formed on second opposing end 216) that extends from a first arc base on the first side (see annotated Figure 5A from claim 22 discussion- indicated first arc base of indicated arc on first opposing side 218) to a second arc base on the second side (see annotated Figure 5A from claim 22 discussion- indicated second arc base of indicated arc on second opposing side 220), the main body having a first width at the first terminal end extending orthogonally to the lengthwise axis from the first side to the second side (Figure 5- width 270, [0067]- “width 270 extending from a first lateral side 218 to an opposing second lateral 
Mohan-3rd embodiment does not explicitly disclose the second width being greater than the first width. Shah teaches a device (Figure 1- device 10) wherein a second width is greater than a first width (Figure 1- width across distal end 13 defines a first width and width across proximal end 12 defines a second width wherein the second width is wider rd embodiment may be sized in a similar manner as Shah wherein when the second width is modified to be greater than the first width, the sides of the device would still extend away from each other as supported by Mohan-3rd embodiment and also Shah (Figure 1- inherent increasing widths across the body of the device indicates that the sides are extending away from each other). Additionally, the device of Mohan-3rd embodiment would still function as intended to reposition tissue within an animal. Thus, the claimed limitations are met as discussed. Mohan-3rd embodiment and Shah are analogous because they both teach devices for repositioning tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first width and second width of the device as disclosed by Mohan-3rd embodiment to be such that the second width is greater than the first width as taught by Shah. A skilled artisan would have been motivated to utilize an elongated device wherein the second width is greater than the first width because Shah suggests that the elongated body member of the devices may have any suitable width depending on the intended use and placement of the device (Shah- [0021-0022]). A skilled artisan would also have a reasonable expectation to manufacture the tissue repositioning device as disclosed by Mohan-3rd embodiment to have a second width be wider than a first width of the device because Shah suggests that modifying dimension such as widths or lengths are conventional for elongated devices for repositioning tissue.
Mohan-3rd embodiment as modified by Shah does not teach specifically a rectangular slot extending through the main body from the first surface to the second surface and having a first slot edge and a second slot edge, and a tab portion extending between the second slot edge and the second terminal end of the main body, the slot having a minor width and a major width, the minor width being less than the first width. rd embodiment as modified by Shah and VanDeWeghe are analogous because the combination and VanDeWeghe both teach medical devices used to reposition tissue within the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot as taught by Mohan-3rd embodiment as modified by Shah with a rectangular slot with the identified features and elements as claimed that are taught by VanDeWeghe. A skilled artisan would have been motivated to utilize a slot with a rectangular shape with the claimed elements of the instant invention because VanDeWeghe suggests that the apertures may be different shapes to receive differently formed extension portion pieces of device (VanDeWeghe- [0047]). A skilled artisan would also have a reasonable expectation to manufacture the slot of Mohan-3rd rd embodiment as modified by Shah.
Mohan-3rd embodiment as modified by Shah and VanDeWeghe does not teach the tab portion having an axial length extending along the lengthwise axis that is greater than the minor width of the slot. Bosley does teach a device (Figure 1a- sling 10) wherein an axial length is greater than a minor width of a slot (see magnified annotated Figure 1a above from claim 22 discussion- end tab 19b has a aperture 18b with an indicated minor width that is less than the indicated axial length as seen in the figure). Mohan-3rd as modified by Shah and VanDeWeghe and Bosley are analogous because the combination and Bosley both teach a medical device for repositioning tissue in the body.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the axial length of the device as taught by Mohan-3rd embodiment as modified by Shah and VanDeWeghe to be greater than the minor width of the slot as taught by Bosley. A skilled artisan would have been motivated to utilize an axial length of the tab to be greater than the minor width of the slot because Bosley suggests that a longer tab makes the tails of the device easier to grasp by the surgeon (Bosley- [0022]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah and VanDeWeghe’s device with an axial length greater than the minor width of the slot because Bosley teaches that having a longer axial length of the tabs at the tails of the device is conventional in medical devices used to reposition tissue that are analogous to Mohan-3rd embodiment as modified by Shah and VanDeWeghe.
Thus, Mohan-3rd embodiment as modified by Shah, VanDeWeghe, and Bosley teaches the amended claimed limitations of claim 40 as discussed.

    PNG
    media_image6.png
    480
    843
    media_image6.png
    Greyscale

Regarding claim 41, Mohan-3rd embodiment as modified by Shah and VanDeWeghe and Bosley teaches the medical device of claim 40 as discussed above. Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley further teaches that the axial length is greater than the minor width of the slot (see annotated Bosley Figure 1a above- indicated minor width is less than the indicated axial length).
Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley does not explicitly teach wherein the axial length is between about two and about three times the minor width of the slot. Mohan as modified by Shah and VanDeWeghe and Bosley further teaches that in order to make the end tabs a little longer, the taught apertures or slots may be placed further from the ends (Bosley [0022]- “Each tail has an aperture 18a, 18b in an end tab 19a, 19b of the tail for direct attachment to a needle. In order to make end tabs 19a, 19b a little longer, for easier grasping by the surgeon, apertures 18a, 18b may be placed a little further from the ends, say about 2-3 cm, rather than only 1 cm margin”). When making the tab ends longer, the axial length is longer when compared to the minor width of the aperture as indicated previously. A skilled person in the art would know that the distance between the minor width of the aperture and the end of the tab can be increased such that the axial length of the tab will be about 2-3 times greater than the rd embodiment as modified by Shah, VanDeWeghe and Bosley meets the claimed limitation. Mohan-3rd embodiment as modified by Shah, VanDeWeghe & Bosley and the instant invention are analogous because the combination and the instant invention all teach medical devices used to reposition tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the axial length as taught by Mohan-3rd embodiment modified by Shah, VanDeWeghe and Bosley to be specifically about two to three times greater than the minor width of a slot as claimed by the instant invention. A skilled artisan would have been motivated to utilize a device with an axial length that is between two to three times the minor width of a slot as claimed by the instant invention because Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley suggests that longer tabs of the device allows a surgeon to better grasp the ends of the device (Bosley- [0022]). A skilled artisan would also have a reasonable expectation to manufacture Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley’s device with the instant range of axial length in terms of the minor width because Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley teaches that the instant range of dimension as discussed is conventional in medical devices used to reposition tissue that are analogous to the instant invention.
Regarding claim 42, Mohan-3rd embodiment discloses a medical device (Figure 5- sling 210) for repositioning tissue within an animal (Abstract, [0001]- “sling devices for securement of tissue within the body”) comprising: a main body (Figure 5- main body 212) having a lengthwise axis (see annotated Figure 5 below- lengthwise axis indicated, Claim 1- “a main body extending along a lengthwise axis”), a first terminal end (Figure 5- first opposing end 214), an opposing second terminal end (Figure 5- second opposing end 216), a first side (Figure 5- first opposing side 218), a second opposing side (Figure 5- rd embodiment Figure 5 & annotated Figure 5A above from claim 22 discussion- indicated first and second arc bases are shown to be disposed between the indicated first slot edge and the first opposing end 214).
Mohan-3rd embodiment does not explicitly disclose the second width being greater than the first width and wherein the second end portion of the main body free of openings that extend from the first surface to the second opposing surface. Shah teaches a device (Figure 1- device 10) wherein a second width is greater than a first width (Figure 1- inherent width across distal end 13 defines a first width and inherent width across proximal end 12 defines a second width wherein the second width is wider than the narrower first width as shown in the figure) and wherein an end portion of the main body free of openings that extend from the first surface to the second surface (Figure 1- distal end 13 of device 10 is shown to be free of a plurality of gaps 14). A person of ordinary skill in the art would recognize that the first and second widths as disclosed by Mohan-3rd embodiment may be sized in a similar manner as Shah wherein when the second width is modified to be greater than the first width, the sides of the device would still extend away from each other as supported by Mohan-3rd embodiment and also Shah (Figure 1- inherent increasing widths across the body of the device indicates that the sides are extending away from each other). Thus, the claimed limitations are met as discussed. Also, a person of ordinary skill would recognize that the end free of openings as taught by Shah may be applied/positioned rd embodiment would still function as intended to reposition tissue within an animal. Thus, the claimed limitations are met as discussed. Mohan-3rd embodiment and Shah are analogous because they both teach devices for repositioning tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first width and second width of the device and the second end portion as disclosed by Mohan-3rd embodiment to be such that the second width is greater than the first width and wherein the second end portion is free of openings as taught by Shah. A skilled artisan would have been motivated to utilize an elongated device wherein the second width is greater than the first width and an end being free of openings because Shah suggests that the elongated body member of the devices may have any suitable width depending on the intended use and placement of the device and also suggests that the combined use of gaps, notches, and tissue engaging members assists the placement and retainment of the device in a desired location within the tissue (Shah- [0021-0022] & [0050]). A skilled artisan would also have a reasonable expectation to manufacture the tissue repositioning device as disclosed by Mohan-3rd embodiment to have a second width be wider than a first width of the device and have a second end portion be free of openings because Shah suggests that modifying dimension such as widths or lengths and having openings on one side of the device are conventional for elongated devices for repositioning tissue that are analogous to Mohan-3rd embodiment.
Mohan-3rd embodiment as modified by Shah does not teach a rectangular slot extending through the main body from the first surface to the second surface and having a first slot edge and a second slot edge, and a tab portion extending between the second slot edge and the second terminal end of the main body, the slot having a minor width and a major width, the minor width being less than the first width. VanDeWeghe teaches a device (Figure 1C- support portion piece 20) with a rectangular slot extending through the main body from the first surface to the second surface (Figure 1C- rectangular aperture 32 that extends through both surfaces of support portion piece 20 to be able to engage an extension portion piece) and having a first slot edge and a second slot edge, and a tab portion extending between the second slot edge and a second terminal end of the main body, the slot having a minor width and a major width (see annotated Figure 1C above form claim 40 discussion- all claimed elements have been indicated), the minor width being less than the first width (Figures 1B & 1C- indicated minor width is less than width W1B that is the same between all variations of support portion 20). Mohan-3rd embodiment as modified by Shah and VanDeWeghe are analogous because the combination and VanDeWeghe both teach medical devices used to reposition tissue within the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot as taught by Mohan-3rd embodiment as modified by Shah with a rectangular slot with the identified features and elements as claimed that are taught by VanDeWeghe. A skilled artisan would have been motivated to utilize a slot with a rectangular shape with the claimed elements of the instant invention because VanDeWeghe suggests that the apertures may be different shapes to receive differently formed extension portion pieces of device (VanDeWeghe- [0047]). A skilled artisan would also have a reasonable expectation to manufacture the slot of Mohan-3rd embodiment as modified by Shah’s device to be a rectangular-shaped slot with the claimed elements of the instant invention because VanDeWeghe teaches that rectangular slots are conventional in medical devices used to reposition tissue in the body that are analogous to Mohan-3rd embodiment as modified by Shah.
rd embodiment as modified by Shah and VanDeWeghe does not teach the tab portion having an axial length extending along the lengthwise axis that is between about two and about three times the minor width of the slot. Bosley does teach a device (Figure 1a- sling 10) wherein an axial length is greater than a minor width of a slot (see magnified annotated Figure 1a above from claim 22 discussion- end tab 19b has a aperture 18b with an indicated minor width that is less than the indicated axial length as seen in the figure) and teaches that in order to make the end tabs a little longer, the taught apertures or slots may be placed further from the ends (Bosley [0022]- “Each tail has an aperture 18a, 18b in an end tab 19a, 19b of the tail for direct attachment to a needle. In order to make end tabs 19a, 19b a little longer, for easier grasping by the surgeon, apertures 18a, 18b may be placed a little further from the ends, say about 2-3 cm, rather than only 1 cm margin”). When making the tab ends longer, the axial length is longer when compared to the minor width of the aperture as indicated previously. A skilled person in the art would know that the distance between the minor width of the aperture and the end of the tab can be increased such that the axial length of the tab will be about 2-3 times greater than the indicated minor width as claimed by the instant invention. Thus, Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley meets the claimed limitation. Mohan-3rd as modified by Shah & VanDeWeghe and Bosley are analogous because the combination and Bosley both teach a medical device for repositioning tissue in the body.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the axial length of the device as taught by Mohan-3rd embodiment as modified by Shah and VanDeWeghe to be about two to three times greater than the minor width of the slot as claimed by the instant invention as taught by Bosley. A skilled artisan would have been motivated to utilize a device with an axial length that is between two to three times the minor width of a slot as claimed by the instant invention rd embodiment as modified by Shah and VanDeWeghe’s device with the instant range of axial length in terms of the minor width because Bosley teaches that the instant range of dimension as discussed is conventional in medical devices used to reposition tissue that are analogous to Mohan-3rd embodiment as modified by Shah and VanDeWeghe.
Thus, Mohan-3rd embodiment as modified by Shah, VanDeWeghe and Bosley teaches the amended claimed limitations of claim 42 as discussed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140155687 A1 (Goldman)- teaches an axial length that is greater than the width of the apertures along with some dimensions of the device.
US 20120157761 A1 (Crank)- teaches an implantable sling with apertures at each end of the body of the sling.
US 20130035543 A1 (Fischer)- teaches an implant with an axial length that is greater than the width of its apertures and also provides some dimensions of the device.
US 20140000631 A1 (Gillis)- teaches an implantable sling with a plurality of elongated openings.
US 5217494 A (Coggins)- teaches a tissue retractor with perforations and wherein one end is larger than the other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 26, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786